Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 NICHOLAS EQUITY INCOME FUND, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2010 Date of Reporting Period: 12/31/2009 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 12/31/09 VALUE COMMON STOCKS - 89.74% Consumer Discretionary - Durables & Apparel - 6.80% 20,000 LaCrosse Footwear Inc. $ 254,400 60,000 Mattel, Inc. 1,198,800 13,800 National Presto Industries, Inc. 1,507,374 10,000 V.F. Corporation 732,400 3,692,974 Consumer Discretionary - Retail - 2.35% 15,000 Genuine Parts Company 569,400 40,000 PetMed Express, Inc. 705,200 1,274,600 Consumer Discretionary - Services - 1.22% 150,000 Jackson Hewitt Tax Service Inc. 660,000 Consumer Staples - Food & Staple Retail - 3.79% 35,000 Village Super Market, Inc. 956,200 30,000 Walgreen Co. 1,101,600 2,057,800 Consumer Staples - Food, Beverage & Tobacco - 5.75% 70,000 Altria Group, Inc. 1,374,100 25,000 Philip Morris International Inc. 1,204,750 66,715 Rocky Mountain Chocolate Factory, Inc. 540,391 3,119,241 Energy - 10.34% 13,000 Chevron Corporation 1,000,870 75,000 Dorchester Minerals, L.P. 1,596,000 30,000 Kayne Anderson Energy Total Return Fund, Inc. 693,000 40,000 Kayne Anderson MLP Investment Company 1,001,600 25,000 Plains All American Pipeline, L.P. 1,321,250 5,612,720 Financials - Banks - 1.47% 40,000 United Bankshares, Inc. 798,800 Financials - Insurance - 2.78% 25,000 Mercury General Corporation 981,500 20,000 Willis Group Holdings PLC 527,600 1,509,100 Financials - Real Estate - 4.49% 200,000 Cohen & Steers Quality Income Realty Fund, Inc. 1,214,000 40,000 HCP, Inc. 1,221,600 2,435,600 Health Care - Equipment - 3.95% 5,000 Alcon, Inc. 821,750 25,000 Fresenius Medical Care AG & Co. KGaA 1,325,250 2,147,000 Health Care - Pharmaceuticals & Biotechnology - 4.67% 20,000 Abbott Laboratories 1,079,800 80,000 Pfizer Inc. 1,455,200 2,535,000 Industrials - Capital Goods - 8.59% 16,000 Illinois Tool Works Inc. 767,840 40,000 Oshkosh Corporation * 1,481,200 25,000 Snap-on Incorporated 1,056,500 14,000 W.W. Grainger, Inc. 1,355,620 4,661,160 Industrials - Commercial Services & Supplies - 5.35% 66,723 ABM Industries Incorporated 1,378,497 71,180 Healthcare Services Group, Inc. 1,527,523 2,906,020 Information Technology - Hardware & Equipment - 2.10% 40,000 Diebold, Incorporated 1,138,000 Information Technology - Semiconductors & Semiconductor Equipment - 2.94% 55,000 Microchip Technology Incorporated 1,598,300 Page 1 Information Technology - Software & Services - 3.50% 23,033 Computer Services, Inc. 828,958 35,000 Paychex, Inc. 1,072,400 1,901,358 Materials - 7.99% 25,000 AptarGroup, Inc. 893,500 35,000 Bemis Company, Inc. 1,037,750 23,600 Greif, Inc. - Class B 1,183,540 60,000 RPM International, Inc. 1,219,800 4,334,590 Telecommunication Services - 5.03% 50,000 AT&T Inc. 1,401,500 170,000 Frontier Communications Corporation 1,327,700 2,729,200 Utilities - 6.63% 50,000 Duke Energy Corporation 860,500 42,000 Integrys Energy Group, Inc. 1,763,580 60,000 TECO Energy, Inc. 973,200 3,597,280 TOTAL COMMON STOCKS (cost $41,531,850) 48,708,743 PREFERRED STOCK - 0.04% Financials - Banks - 0.04% 1,000 ASBC Capital I Trust Preferred 7.625%, 06/15/32 Callable, Cumulative (cost $18,800) 19,820 CONVERTIBLE PREFERRED STOCKS - 3.20% Financials - Real Estate - 2.01% 47,000 BioMed Realty Trust, Inc. 7.375% Series A 1,090,400 Health Care - Services - 1.19% 57,650 National Healthcare Corporation Series A 644,527 TOTAL CONVERTIBLE PREFERRED STOCKS (cost $1,921,615) 1,734,927 SHORT-TERM INVESTMENTS - 6.91% Commercial Paper - 5.90% $250,000 BMW US Capital, LLC 01/04/10, 0.25% 250,000 250,000 Volkswagen of America, Inc. 01/04/10, 0.28% 250,000 350,000 Hitachi Capital America Corp. 01/05/10, 0.30% 349,997 375,000 Hitachi Capital America Corp. 01/05/10, 0.30% 374,997 375,000 Wisconsin Energy Corporation 01/07/10, 0.25% 374,992 125,000 BMW US Capital, LLC 01/12/10, 0.30% 124,992 350,000 Franklin Resources, Inc. 01/12/10, 0.15% 349,988 300,000 Volkswagen of America, Inc. 01/14/10, 0.25% 299,979 275,000 Wisconsin Energy Corporation 01/15/10, 0.20% 274,983 295,000 Wisconsin Energy Corporation 01/22/10, 0.20% 294,971 255,000 Vulcan Materials Company 01/26/10, 0.24% 254,963 3,199,862 Variable Rate Security - 1.01% 550,473 American Family Financial Services, Inc. 01/04/10, 0.10% 550,473 TOTAL SHORT-TERM INVESTMENTS (cost $3,750,335) 3,750,335 TOTAL SECURITY HOLDINGS (cost $47,222,680) - 99.89% 54,213,825 OTHER ASSETS, NET OF LIABILITIES - 0.11% 61,821 TOTAL NET ASSETS $54,275,646 % OF NET ASSETS As of December 31, 2009, investment cost for federal tax purposes was $47,097,795 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 9,949,944 Unrealized depreciation (2,833,914) Net unrealized appreciation $ 7,116,030 Page 2 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Accounting Standards Classification 820-10. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks $48,708,743 Preferred Stock Convertible Preferred Stocks Level 2 - Commercial Paper Variable Rate Security Level 3 - None Total $54,213,825 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) NICHOLAS EQUITY INCOME FUND, INC. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: FEBRUARY 10, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: FEBRUARY 10, 2010 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: FEBRUARY 10, 2010
